February 9, 1918. The opinion of the Court was delivered by
Plaintiff appeals from an order refusing to strike out a demurrer to the complaint as frivolous.
The order is not appealable. Some of the reasons why such an order is not appealable are set forth in the cases *Page 112 
cited in Woodward v. Woodward, 87 S.C. 247,69 S.E. 232. They need not be repeated here. The principal reason is that such an order does not affect the merits, and an appeal from it causes unnecessary delay in the determination of the merits.
Appeal dismissed.